UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 SCHEDULE 14A Proxy Statement Pursuant to Section 14(a) of the Securities Exchange Act of 1934 Filed by the Registrant[X] Filed by a Party other than the Registrant[] Check the appropriate box: [] Preliminary Proxy Statement [] Confidential, for Use of the Commission Only (as permitted by Rule 14a-6(e)(2)) [X] Definitive Proxy Statement [] Definitive Additional Materials [] Soliciting Material Pursuant to §240.14a-12 Prestige Brands Holdings, Inc. (Name of Registrant as Specified In Its Charter) (Name of Person(s) Filing Proxy Statement, if other than the Registrant) Payment of Filing Fee (Check the appropriate box): [X] No fee required. [] Fee computed on table below per Exchange Act Rules 14a-6(i)(1) and 0-1l. Title of each class of securities to which transaction applies: Aggregate number of securities to which transaction applies: Per unit price or other underlying value of transaction computed pursuant to Exchange Act Rule 0-11 (Set forth the amount on which the filing fee is calculated and state how it was determined): Proposed maximum aggregate value of transaction: Total fee paid: [] Fee paid previously with preliminary materials. [] Check box if any part of the fee is offset as provided by Exchange Act Rule 0-11(a)(2) and identify the filing for which the offsetting fee was paid previously. Identify the previous filing by registration statement number, or the Form or Schedule and the date of its filing. Amount Previously Paid: Form, Schedule or Registration Statement No.: Filing Party: Date Filed: PRESTIGE BRANDS HOLDINGS, INC. 90 North Broadway Irvington, New York 10533 Telephone: (800) 831-7105 Dear Stockholder: July 1, 2010 You are cordially invited to attend our 2010 Annual Meeting of Stockholders, which will be held on Tuesday, August 3, 2010, at 10:00 a.m. (Eastern Standard Time), at our office at 90 North Broadway, Irvington, New York 10533.This letter accompanies a copy of our Annual Report for the fiscal year ended March31, 2010; Notice of Annual Meeting of Stockholders; Proxy Statement; and Proxy Card.These materials provide further information concerning the Annual Meeting. At this year’s Annual Meeting, the agenda includes the election of the five directors named in our Proxy Statement and a proposal to ratify the appointment of our independent registered public accounting firm.The Board of Directors recommends that you vote FOR election of all of the nominees for directors and FOR ratification of the appointment of the independent registered public accounting firm.Members of the Board of Directors, our executive officers and representatives from our independent registered public accounting firm will be present to answer any questions you may have. It is important that your shares be represented and voted at the Annual Meeting, regardless of the size of your holdings.Accordingly, please complete, sign and date the enclosed Proxy Card and return it promptly in the enclosed envelope to ensure that your shares will be represented.If you do attend the Annual Meeting, you may, of course, withdraw your Proxy should you wish to vote in person. We look forward to seeing you at the Annual Meeting. Sincerely, /s/ Matthew M. Mannelly Matthew M. Mannelly President and Chief Executive Officer Prestige Brands Holdings, Inc. 90 North Broadway Irvington, New York 10533 Telephone: (800) 831-7105 NOTICE OF ANNUAL MEETING OF STOCKHOLDERS August 3, 2010 10:00 a.m. Eastern Standard Time The 2010 Annual Meeting of Stockholders of Prestige Brands Holdings, Inc. will be held on Tuesday, August 3, 2010, at 10:00 a.m. (Eastern Standard Time), at our office at 90 North Broadway, Irvington, New York 10533.The Annual Meeting is being held for the following purposes: 1. To elect the five directors named in the accompanying Proxy Statement to serve until the 2011 Annual Meeting of Stockholders or until their earlier removal or resignation; 2. To ratify the appointment of PricewaterhouseCoopers LLP as the independent registered public accounting firm of Prestige Brands Holdings, Inc. for the fiscal year ending March31, 2011; and 3. To conduct other business as may properly be brought before the Annual Meeting or any adjournment or postponement thereof, including proposals to adjourn or postpone the meeting. Only stockholders of record at the close of business on June 18, 2010 will be entitled to vote at the Annual Meeting. Accompanying this Notice of Annual Meeting of Stockholders is a Proxy Statement, related Proxy Card with a return envelope and our Annual Report for our fiscal year ended March31, 2010.The Annual Report contains financial and other information that is not incorporated into the Proxy Statement and is not deemed to be a part of the Proxy soliciting material. By Order of the Board of Directors /s/ Eric S. Klee Eric S. Klee Secretary and General Counsel July 1, 2010 WHETHER OR NOT YOU EXPECT TO ATTEND THE ANNUAL MEETING IN PERSON, PLEASE PROMPTLY COMPLETE, SIGN, DATE AND MAIL THE ENCLOSED PROXY CARD. A SELF-ADDRESSED ENVELOPE IS ENCLOSED FOR YOUR CONVENIENCE. NO POSTAGE IS REQUIRED IF MAILED IN THE UNITED STATES.YOU MAY REVOKE YOUR PROXY AND VOTE IN PERSON BY FOLLOWING THE INSTRUCTIONS ON OF THE PROXY STATEMENT.If you own shares in a brokerage account, your vote is even more important to us this year because of recent New York Stock Exchange Rule changes.Unlike in previous years, your broker can no longer vote your shares in proposals to elect directors unless you provide voting instructions to your broker.Therefore, it is very important that you exercise your right as a stockholder and vote on all proposals, including the election of directors. ANNUAL MEETING OF STOCKHOLDERS OF PRESTIGE BRANDS HOLDINGS, INC. PROXY STATEMENT TABLE OF CONTENTS Page GENERAL INFORMATION 1 VOTING MATTERS 2 PROPOSAL NO. 1 - ELECTION OF DIRECTORS 5 GOVERNANCE OF THE COMPANY 9 PROPOSAL NO.2 - RATIFICATION OF APPOINTMENT OF THE INDEPENDENTREGISTERED PUBLIC ACCOUNTING FIRM 15 SECURITY OWNERSHIP OF CERTAIN BENEFICIAL OWNERS AND MANAGEMENT 17 SECURITIES AUTHORIZED FOR ISSUANCE UNDER EQUITY COMPENSATION PLANS 19 COMPENSATION DISCUSSION AND ANALYSIS 20 COMPENSATION COMMITTEE REPORT 29 EXECUTIVE COMPENSATION AND OTHER MATTERS 30 COMPENSATION COMMITTEE INTERLOCKS AND INSIDER PARTICIPATION 43 CERTAIN RELATIONSHIPS AND RELATED TRANSACTIONS 44 SECTION 16(A) BENEFICIAL OWNERSHIP REPORTING COMPLIANCE 45 REPORT OF THE AUDIT COMMITTEE 45 SUBMISSION OF STOCKHOLDER PROPOSALS AND DIRECTOR NOMINATIONS 46 FORM 10-K 48 ANNUAL MEETING OF STOCKHOLDERS OF PRESTIGE BRANDS HOLDINGS, INC. 90 North Broadway Irvington, New York 10533 Telephone: (800) 831-7105 PROXY STATEMENT IMPORTANT NOTICE REGARDING THE AVAILABILITY OF PROXY MATERIALS FOR THE STOCKHOLDERS MEETING TO BE HELD ON AUGUST 3, 2010: THIS PROXY STATEMENT, PROXY CARD AND THE 2, OUR INTERNET WEBSITE. YOU CAN SUBMIT A REQUEST FOR A COPY OF THE PROXY STATEMENT, ANNUAL REPORT AND FORM OF PROXY FOR ANY FUTURE STOCKHOLDER MEETINGS (INCLUDING THE STOCKHOLDER MEETING TO BE HELD ON AUGUST 3, 2010) TO 1-800-831-7105, PROXY@PRESTIGEBRANDSINC.COM OR THE CONTACT TAB AT WWW.PRESTIGEBRANDSINC.COM.YOU CAN ALSO CONTACT US AT THE PHONE NUMBER, E-MAIL ADDRESS AND WEBSITE SET FORTH ABOVE TO REQUEST DIRECTIONS TO THE LOCATION OF THE ANNUAL MEETING OF STOCKHOLDERS SO THAT YOU MAY ATTEND THE MEETING AND VOTE IN PERSON. GENERAL INFORMATION What is this document? This document is the Proxy Statement of Prestige Brands Holdings, Inc. for the Annual Meeting of Stockholders to be held at 10:00 a.m., EST, on Tuesday, August 3, 2010.A form of Proxy Card is included.This Proxy Statement and the form of Proxy Card are first being mailed or given to stockholders on or about July 1, 2010.This Proxy Statement is available free of charge on the SEC’s website, www.sec.gov and at the Investor Relations tab of our website, www.prestigebrandsinc.com. We have tried to make this document simple and easy to understand.The Securities and Exchange Commission (“SEC”) encourages companies to use “plain English” and we will always try to communicate with you clearly and effectively.We refer to our company throughout this document as “we” or “us” or the “Company”.In addition, throughout this document, “2011” refers to our fiscal year ending March 31, 2011, “2010” refers to our fiscal year ended March 31, 2010, “2009” refers to our fiscal year ended March 31, 2009 and “2008” refers to our fiscal year ended March 31, 2008. Why am I receiving this document? You are receiving this document because you were one of our stockholders on June 18, 2010, the record date for our 2010 Annual Meeting.We are furnishing this Proxy Statement and the form of Proxy Card to you to solicit your Proxy (i.e., your permission) to vote your stock in connection with certain matters at the Annual Meeting. What is a Proxy? It is your legal designation of another person, called a “Proxy,” to vote the stock you own.The document that designates someone as your Proxy is also called a Proxy or a Proxy Card. 1 Who is paying the costs to prepare this document and solicit my Proxy? We will pay all expenses associated with soliciting your Proxy, including the cost of preparing and mailing this Proxy Statement and the form of a Proxy Card. Who is soliciting my Proxy and will anyone be compensated to solicit my Proxy? Our Board of Directors is making this solicitation of Proxies.In addition to solicitation by use of the mail, our directors, officers and employees may solicit Proxies in person or by telephone, electronic mail, facsimile transmission or other means of communication. Our directors, officers and employees will not receive additional compensation for their proxy solicitation efforts, but may be reimbursed for out-of-pocket expenses in connection with any solicitation. We also may reimburse custodians, nominees and fiduciaries for their expenses in sending Proxies and Proxy material to beneficial owners.We may also employ a Proxy solicitation agent in connection with this Proxy solicitation and we will pay all costs of that solicitor. Who may attend the Annual Meeting? Only stockholders, their Proxy holders and our invited guests may attend the meeting.If your shares are held in “street name” by a broker, bank or other nominee, please bring a copy of the account statement reflecting your ownership as of June 18, 2010 so that we may verify your stockholder status and have you check in at the registration desk at the meeting.For security reasons, we also may require photo identification for admission. What if I have a disability? If you are disabled and would like to participate in the Annual Meeting, we can provide reasonable assistance.Please send any request for assistance to Prestige Brands Holdings, Inc., 90 North Broadway, Irvington, New York 10533, Attention: Secretary, at least two weeks before the meeting. What is Prestige Brands Holdings and where is it located? We sell well-recognized, brand name over-the-counter healthcare, household cleaning and personal care products.Our leading brands in each of these segments, respectively, are Clear Eyes®, Chloraseptic® and Compound W®, Comet® and Spic and Span®, and Cutex®.Our principal executive offices are located at 90 North Broadway, Irvington, New York 10533.Our telephone number is (800) 831-7105. Where is our common stock traded? Our common stock is traded and quoted on the New York Stock Exchange (“NYSE”) under the symbol “PBH”. VOTING MATTERS What am I voting on? You will be voting on the following: · the election of the five directors named as nominees in this Proxy Statement; and · the ratification of the appointment of our independent registered public accounting firm for 2011. 2 Who is entitled to vote? You may vote if you owned shares of our common stock at the close of business on June 18, 2010.Each share of common stock is entitled to one vote.As of June 18, 2010, there were 50,049,150 shares of our common stock outstanding.A list of our stockholders will be open to the examination of any stockholder, for any purpose relevant to the meeting, at our headquarters for a period of 10 days prior to the Annual Meeting. May other matters be raised at the Annual Meeting; how will the meeting be conducted? We currently are not aware of any business to be acted upon at the Annual Meeting other than the two matters described above. Under federal securities laws, Delaware law and our governing documents, no other business aside from procedural matters may be raised at the Annual Meeting unless proper notice has been given to the Company by the stockholders. If other business is properly raised, your Proxies have authority to vote as they think best, including to adjourn the meeting. The Chairman of the meeting has broad authority to conduct the Annual Meeting so that the business of the meeting is carried out in an orderly and timely manner.In doing so, he has broad discretion to establish reasonable rules for discussion, comments and questions during the meeting.The Chairman of the meeting is also entitled to rely upon applicable law regarding disruptions or disorderly conduct to ensure that the Annual Meeting proceeds in a manner that is fair to all participants. How do I vote? Proxies may be voted by returning the printed Proxy Card.For more information about how to vote your Proxy, please see the instructions on your Proxy Card. In addition to voting by Proxy, you may vote in person at the Annual Meeting.However, in order to assist us in tabulating votes at the Annual Meeting, we encourage you to vote by Proxy even if you plan to be present at the Annual Meeting. What materials are available on the Internet? This Proxy Statement, our Annual Report on Form 10-K, our Annual Report to Stockholders and other financial documents are available free of charge at the Investor Relations tab on our corporate web site at www.prestigebrandsinc.com.The Proxy Statement and Annual Report on Form 10-K also are available free of charge on the SEC’s website, www.sec.gov. How will my Proxy be voted? The individuals named on the Proxy Card will vote your Proxy in the manner you indicate on the Proxy Card. If your Proxy Card is signed but does not contain specific instructions, your Proxy will be voted “FOR” all of the directors nominated and “FOR” ratification of PricewaterhouseCoopers LLP as our independent registered public accounting firm for the fiscal year ending March 31, 2011. Can I change my mind and revoke my Proxy? Yes. To revoke a Proxy given pursuant to this solicitation, you must: · sign another Proxy Card with a later date and return it to our Secretary at or before the Annual Meeting; or · provide our Secretary with a written notice of revocation dated later than the date of the Proxy at or before the Annual Meeting; or · attend the Annual Meeting and vote in person. Note that attendance at the Annual Meeting will not revoke a Proxy if you do not actually vote at the Annual Meeting. 3 What if I receive more than one copy of these Proxy materials? The receipt of multiple copies of these Proxy materials means that you have more than one account with brokers or our transfer agent. Please vote all of your shares. We also recommend that you contact your broker and/or our transfer agent to consolidate as many accounts as possible under the same name and address. Our transfer agent is Computershare, Ltd., 250 Royall Street, Canton, MA 02021 and it may be reached at (781) 575-3400. How many votes must be present to hold the Annual Meeting? A quorum must be present at the Annual Meeting for any business to be conducted. A quorum exists when the holders of a majority of the 50,049,150 shares of our common stock outstanding on June 18, 2010 are present in person or by Proxy at the meeting.The shares represented by withhold votes, abstentions and broker non-votes (as defined below) regarding proposals in the Proxy Statement will be considered present for quorum purposes. How are votes counted for each proposal in the Proxy Statement? If you are a stockholder of record and submit a Proxy without specifying a choice on any given matter to be considered at the Annual Meeting, the Proxy holders will vote your shares according to the Board of Director’s recommendation on the matter. If you hold shares in a brokerage account, then, under NYSE rules and Delaware corporation law: · Election of Directors With respect to the election of directors, your broker is not entitled to vote your shares on this matter if no instructions are received from you.If your broker does not vote (a “broker non-vote”), this is not considered a vote cast and therefore, will have no effect on the election of directors. · Ratify Appointment of PricewaterhouseCoopers LLP as Our Independent Registered Public Accounting Firm With respect to ratification of the appointment of an independent registered accounting firm, your broker is entitled to vote your shares on this matter if no instructions are received from you.Broker non-votes and abstentions are not considered votes cast and, therefore, will be counted neither for nor against this matter. How many votes do I have and can I cumulate my votes? You have one vote for every share of our common stock that you own.Cumulative voting is not allowed. Will my vote be confidential? Yes.We will continue our practice of keeping the votes of all stockholders confidential. Specific stockholder votes will not be disclosed to our directors, officers, employees or agents, except: ● as necessary to meet applicable legal requirements; ● in a dispute regarding authenticity of Proxies and ballots; ● in the case of a contested Proxy solicitation, if the other party soliciting Proxies does not agree to comply with the confidential voting policy; or ● when a stockholder makes a written comment on the Proxy Card or otherwise communicates the vote to management. 4 PROPOSAL NO. 1 - ELECTION OF DIRECTORS What is the structure of our Board of Directors? The number of directors on our Board of Directors is fixed from time to time by resolution adopted by the affirmative vote of a majority of the total number of directors then in office.Currently, our Board of Directors is comprised of five directors. All current members of the Board of Directors are standing for reelection, to hold office until the next Annual Meeting of Stockholders. How are nominees evaluated; what are the minimum qualifications? We believe that our directors should possess the highest personal and professional ethics, integrity and values, and be committed to representing the interests of the stockholders.They must also have an inquisitive and objective perspective, practical wisdom, mature judgment and demonstrated leadership skills.We also endeavor to have a Board of Directors representing a range of experiences in areas that are relevant to the company’s business activities. Below we identify and describe the key experience, qualifications and skills our directors bring to the Board that are important in light of the Company’s business and structure.The directors’ experiences, qualifications and skills that the Nominating and Governance Committee considered in their nomination are included in their individual biographies. · Leadership Experience.We believe that directors with experience in significant leadership positions over an extended period, especially chief executive officer positions, provide the company with valuable insights and strategic thinking.These people generally possess extraordinary leadership qualities and the ability to identify and develop those qualities in others.They demonstrate a practical understanding of organizations, processes, strategy, risk management and the methods to drive change and growth. · Finance Experience.We believe that an understanding of finance and financial reporting process is important for our directors.We measure our operating and strategic performance by reference to financial targets.In addition, accurate financial reporting and robust auditing are critical to our success and developing stockholders confidence in our reporting processes under the Sarbanes-Oxley Act of 2002.We expect all of our directors to be financially literate. · Consumer Products Experience.We seek to have directors with experience as executives, directors or in other leadership positions in the industries in which we participate.We seek directors that have experience in managing consumer product businesses. · Marketing Experience.The Company seeks to grow organically by identifying and developing opportunities for expanding distribution of its existing product offerings while also developing and launching new products to sell into the market.Therefore, marketing expertise is important to us. What roles does diversity play in the selection of members of the Board? In evaluating potential candidates for Board membership, the Nominating and Governance Committee considers, among other things, independence, character, ability to exercise sound judgment, diversity of age, gender and ethnic background and professional experience.The Board believes in a governing style that emphasizes respect for diversity in perspective and includes individuals from diverse backgrounds. The Board believes that diversity is important because various points of view contribute to a more effective, engaged Board and better decision-making processes. Who are the nominees this year? The nominees for the Board of Directors consist of five nominees who, other than Matthew M. Mannelly and Charles J. Hinkaty, were elected at our 2009 Annual Meeting of Stockholders.If elected, each nominee would 5 hold office until the 2011 Annual Meeting of Stockholders and until his respective successor is elected and qualified or until his earlier death or resignation.These nominees, their ages at the date of this Proxy Statement and the year in which they first became directors are set forth in the table below.The Board of Directors has affirmatively determined that each of these nominees, other than Mr. Mannelly, is independent from the Company and its management. Name Age Director Since Matthew M. Mannelly 52 September 2009 Gary E. Costley 66 November 2004 John E. Byom 56 January 2006 Charles J. Hinkaty 60 May 2010 Patrick M. Lonergan 75 May 2005 What are the backgrounds and qualifications of this year’s nominees? Matthew M. Mannelly, President andChief Executive Officer, has served as President and Chief Executive Officer of the Company since September 2009.Prior to joining the Company, he served as the President and Chief Executive Officer of Cannondale Bicycle Corporation from 2005 to 2008 and President from 2003 to 2004.From 2002 to 2003, Mr. Mannelly served as President of Americas for Paxar Corporation.From 2000 to 2002, he served as Chief Marketing Officer for the United State Olympic Committee.From 1993 to 2000, Mr. Mannelly held positions with increasing responsibility at Nike, Inc. where he was Global Director of Retail Development from 1996 to 2000, Category Business Director for the Tennis Division from 1994 to 1996, and General Manager of Sport Specialties from 1993 to 1994.Mr. Mannelly received a B.S. in Economics from Boston College and an M.B.A. in Marketing from the University of North Carolina at Chapel Hill. Director Qualifications: · Leadership Experience – Served as President and Chief Executive Officer of Cannondale Bicycle Corporation; President of the Americas for Paxar Corporation; held various leadership positions at Nike, Inc. · Financial Experience – Served as President and Chief Executive Officer of Cannondale Bicycle Corporation; as President of Paxar Corporation he was responsible for profit and loss management for the Americas Region · Marketing Experience – Served as Chief Marketing Officer for United States Olympic Committee; Director of Marketing for Gatorade®; received an M.B.A. in Marketing; recipient of 2008 Academy of Marketing Science Distinguished Marketer of the Year · Consumer Products Experience – Has extensive experience in packaged goods, sports, fitness, and apparel for world class consumer brand names including Cannondale, Nike®, Quaker Oats® and Gatorade® Gary E. Costley, Ph.D.,Lead Director, has served as a director since November2004 and lead director since September 2009.Most recently, Dr.Costley served as managing partner at C&G Capital and Management, a private investment company, which he joined in July2004.He previously served from 2001 to June2004 as Chairman and Chief Executive Officer of International Multifoods Corporation and from 1997 to 2001 as its Chairman, President and Chief Executive Officer.From 1995 to 1996, Dr.Costley served as Dean of the Graduate School of Marketing at Wake Forest University.Prior to that time, Dr.Costley spent 24 years with the Kellogg Company where he held various positions of increasing responsibility, including his most recent role as President of Kellogg North America.Dr.Costley earned a B.S. in Animal Science and both an M.S. and Ph.D. in Nutrition from Oregon State University.Dr.Costley is currently a director of Principal Financial Group Inc., Tiffany & Co. and Covance Inc.Dr. Costley has served on the boards of Pharmacopeia Inc. and Accelyrs, Inc. 6 Director Qualifications: · Leadership Experience – Former managing partner of C&G Capital and Management; served as Chief Executive Officer of International Multifoods Corporation; former President of Kellogg North America · Financial Experience – Former managing partner of C&G Capital and Management, served as Chief Executive Officer of International Multifoods Corporation; former President of Kellogg North America · Marketing Experience –Served as Dean of Marketing at Wake Forest University · Consumer Products Experience – Served as Chief Executive Officer of International Multifoods Corporation; former President of Kellogg North America John E. Byom,Director, was appointed as director in January 2006. Mr. Byom is currently Chief Executive Officer of Classic Provisions Inc. which he joined in October 2007.Mr. Byom was previously the Chief Financial Officer of International Multifoods Corporation.He left International Multifoods Corporation in March 2005 after 26 years, including four years as Vice President Finance and Chief Financial Officer, from March 2000 to June 2004.Subsequent to the sale of International Multifoods Corporation to The J.M. Smucker Company in June 2004, Mr. Byom was President of Multifoods Foodservice and Bakery Products.Prior to his time as Chief Financial Officer, Mr. Byom was President of U.S. Manufacturing from July 1999 to March 2000, and Vice President Finance of IT for the North American Foods Division from 1993 to 1999.Prior to 1993 he held various positions in finance and was an internal auditor for International Multifoods Corporation from 1979 to 1981.Mr. Byom earned his B.A. in Accounting from Luther College.Mr. Byom is currently a director of MGP Ingredients Inc. Director Qualifications: · Leadership Experience – Chief Executive Officer of Classic Provisions Inc.; served as President of Multifoods Foodservice and Bakery Products · Financial Experience – Served as Chief Financial Officer of International Multifoods Corporation; held several leadership positions in finance; served as internal auditor for International Multifood Corporation · Consumer Products Experience – Chief Executive Officer of Classic Provisions Inc.; served as Chief Financial Officer of International Multifoods Corporation; served as President of Multifoods Foodservice and Bakery Products Charles J. Hinkaty, Director, was appointed as a director in May 2010. Mr. Hinkaty was the President and Chief Executive Officer of Del Laboratories, Inc. from August 2005 through his retirement in January 2008.Prior to that, Mr. Hinkaty was the Chief Operating Officer of Del Laboratories, Inc. from January 2005 to August 2005, and Vice President of Del Laboratories, Inc. and President of its subsidiary Del Pharmaceuticals, Inc. from 1985 to January 2005. Mr. Hinkaty earned a B.S. and M.S. in Mathematics from Polytechnic Institute of New York University.Mr. Hinkaty is currently a director of, Lornamead Ltd., Physicians Formula Holdings, Inc., Renfro, Inc., Sterling Infosystems, Inc. and W.F. Young, Inc.Mr. Hinkaty has served as a director of Del Laboratories, Inc. and FGX International, Inc.He also led the Consumer Healthcare Products Association from 1999 to 2001. Director Qualifications: · Leadership Experience/ Financial Experience/ Consumer Products Experience – Served as President and Chief Executive Officer and Chief Operating Officer of Del Laboratories, Inc. · Marketing Experience – Twelve years of marketing experience at Bristol Myers Squibb in which he served in positions of increasing responsibility, including Director of Marketing and Director of Strategic Planning and Development 7 Patrick M. Lonergan, Director, was appointed as a director in May 2005.Mr. Lonergan is the co-founder, Chief Executive Officer and President of Numark Laboratories, Inc. since January 1989.Prior to founding Numark Laboratories, Inc., Mr. Lonergan was employed from 1959 to 1989 in various senior capacities by Johnson & Johnson, including Vice President & General Manager.Mr. Lonergan also served on the Board of Directors of Johnson & Johnson Products Inc., Ventus Medical and Zila Pharma.He was Chairman of the Health Care Division Management Committee.Mr. Lonergan earned a B.S. in Business from Northern Illinois University.Mr. Lonergan is currently Vice Chairman of the Board of Directors of the Consumer Healthcare Products Association. Director Qualifications: · Leadership Experience – Co-founder and Chief Executive Officer of Numark Laboratories, Inc.; served as Vice President and General Manager of Johnson & Johnson · Consumer Products Experience – Co-founder and Chief Executive Officer of Numark Laboratories, Inc., and former Vice President and General Manager of Johnson & Johnson How are our directors compensated? Annually, the Compensation Committee reviews and recommends to the Board of Directors any changes in compensation for directors.Unless changed, each of our directors other than Mr. Mannelly receives the following cash and equity compensation for his services as a director: · a one-time grant of our common stock equal to $20,000 awarded on the date of the first Annual Meeting of Stockholders after appointment; · an annual grant of restricted stock units valued at $50,000 awarded on the date of each Annual Meeting of Stockholders, which restricted stock units vest one year after the date of grant so long as membership on the Board of Directors continues through the vesting date with settlement in common stock to occur on the earliest of the director’s death, disability or the six month anniversary of the date on which the director’s board membershipceases for reasons other than death or disability;1 · a $25,000 annual retainer fee paid in equal quarterly installments; and · attendance fees in accordance with the following table: Meeting Fee Board of Directors (in person) Committee(in person) Board of Directors (by telephone) Committee (by telephone) The Chairman of each of our standing committees and our Lead Director receive the additional fees set forth below in the following table for their services in their respective capacities: Position Annual Fee Chairman of the Audit Committee Chairman of the Compensation Committee 1 The Board of Directors has changed the vesting and settlement provisions for future grants (the first of which is expected to be made on August 3, 2010, the date of the Company’s 2010 Annual Meeting of Stockholders) of restricted stock units to the independent directors which previously provided for vesting thirteen months after the date of grant and settlement in common stock to occur on the earliest of the director’s death, disability or the later of cessation of board service or the applicable deferral date elected by the director. 8 Position
